HOOK, Circuit Judge.
Leander A. Bigger, the owner of a lot or piece of ground on Cascade creek in Colorado, sued the Empire Water & ’Power Company and its officers to enjoin them from diverting the waters of that stream to a manufacturing purpose. He asserted the right of a riparian owner as at common law. The trial court dismissed his bill on the merits. The question presented by. Ms appeal has been disposed of adversely to his contention in the case of the Cascade Town Company, 205 Fed. 123, just decided, and therefore it need not be again discussed here. But as an owner of property in that locality he enjoys through the Town Company a participation in its water rights under the laws of Colorado. He should be left free to protect himself against deprivation of them, should it cease to protect him.
The decree dismissing his hill is therefore modified to be without prejudice, and as so modified it is affirmed.